Citation Nr: 0108410	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  94-37 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active duty from March 1989 to May 
1991.  

This appeal arises from a December 1991 determination of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied the 
veteran's claim of entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code.  The veteran requested and was scheduled for personal 
hearing at the New Orleans, Louisiana RO in April 2000.  
However, the veteran failed to appear for this hearing.  


REMAND

In denying this claim, the RO determined that the veteran did 
not have the requisite length of service to qualify for 
Chapter 30 benefits pursuant to 38 C.F.R. § 21.7042(a) and 
that the veteran was not discharged for any of the acceptable 
reasons for early separation as set forth in 38 U.S.C.A. 
§ 3011 (West 1991) and 38 C.F.R. § 21.7042 (2000).  However, 
the veteran contends that at a military board hearing prior 
to separation he was advised that if he took an early 
discharge he would retain his eligibility to Chapter 30 
educational benefits.  The veteran specifically refers to the 
tape of the military board hearing from his active service.  
Thus, it appears that the veteran is contending that he 
received an involuntary separation with an honorable 
discharge.  

The Board notes that eligibility for Chapter 30 educational 
assistance may also be established, notwithstanding any other 
provision of the law, for an individual: (1)(i) if not a 
member of the Coast Guard, was on active duty or full time 
National Guard duty either on September 30, 1990 or after 
November 29, 1993, and (ii) after February 2, 1991 was 
involuntarily separated, as defined in 10 U.S.C.A. § 1141, 
with an honorable discharge or (2) who was separated from 
active military, naval, or air service with an honorable 
discharge and receives voluntary separation incentives under 
10 U.S.C.A. § 1174(a) or § 1175.  38 U.S.C.A. § 3018(A) (West 
1991 & Supp. 2000); 38 C.F.R. § 21.7045(a) (2000).  See also 
38 C.F.R. § 3018B (West 1991 & Supp. 2000).  A veteran is 
considered to have been "involuntarily separated" under 
10 U.S.C. § 1141 if he or she was on active duty on 
September 30, 1990, and, in the case of a regular enlisted 
member, was involuntarily discharged under other than adverse 
conditions.  10 U.S.C.A. § 1141 (West 1991).  

Basic eligibility under 38 C.F.R. § 21.7045 also requires 
that involuntarily discharged veterans make an irrevocable 
election to receive Chapter 30 benefits before being 
separated from service and pursuant to proper military 
department procedures, incur a reduction in basic pay of 
$1200, and successfully complete the requirements of a 
secondary school diploma or equivalency certificate or 
12 semester hours (or the equivalent) in a program of 
education leading to a standard college degree prior to VA 
receipt of their educational assistance claim.  38 U.S.C.A. 
§ 3018A(a)-(c) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 21.7045(b)(1)(iii), (2), (3) (2000).  

However, in the instant case, the veteran's service personnel 
records are not present in the educational folder.  Moreover, 
it does not appear that the RO considered the applicability 
of 38 U.S.C.A. §§ 3011(a)(1)(B), 3018(A), 3018(B) (West 1991 
& Supp. 2000); 10 U.S.C.A. § 1141 (West 1991); and 38 C.F.R. 
§21.7045 (2000).  

The Board notes that a significant change in the law occurred 
during the pendency of the veteran's appeal.  Specifically, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In part, this law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board of Veterans' Appeals 
(Board) REMANDS this case to the RO for the following 
actions:  

1.  The RO should obtain the veteran's 
service personnel records including the 
tape or transcript of the military 
administrative board hearing referred to 
by the veteran.  If the RO is unable to 
obtain such records, the RO should 
document its efforts and attempts to 
obtain such records.

2.  The RO should contact military pay for 
the Department of the Navy and request 
documentation as to whether there was a 
$1200 reduction in the veteran's basic pay 
prior to his discharge from active duty.    

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

4.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
basic eligibility for educational 
assistance benefits pursuant to 
Chapter 30, Title 38, United States Code.  
In re-adjudicating this claim, the RO 
should consider the provisions of 
38 U.S.C.A. §§ 3011(a)(1)(B), 3018(A), 
3018(B) (West 1991 & Supp. 2000); 
10 U.S.C.A. § 1141 (West 1991); and 
38 C.F.R. §§ 21.7040, 21.7044, 21.7045 
(2000) in addition to the relevant 
regulatory provisions considered at the 
time of the March 1992 statement of the 
case.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received since the issuance of 
the statement of the case as well as all 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including the relevant portions at 
38 U.S.C.A. §§ 3011(a)(1)(B), 3018(A), 
3018(B) (West 1991 & Supp. 2000); 
10 U.S.C.A. § 1141 (West 1991); and 
38 C.F.R. §§ 21.7040, 21.7044, 21.7045 
(2000) which were not included in the 
March 1992 statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



